DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Status of Claims
In the amendment filed 08/15/2022 the following occurred: Claims 1, 8, 13-15, and 19 were amended; and Claims 21-24 were added as new. Claims 1-24 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 13, the claim teaches a “computer implemented method embodied on a non-transitory computer readable medium” perform method steps, but it is unclear as to how the method including the actively claimed method steps can be “embodied on” the non-transitory computer readable medium. For example, how can actively generating a work order, as a performed step, be “embodied on” a non-transitory computer readable medium?

Claims 14-20 and 23 depend from and incorporate the specifically rejected claims above while failing to remedy the limitations shown as indefinite; therefore, they are rejected here for similar reasons. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-24 are drawn to methods, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites generating inspection notifications for a plurality of inspection points of an element of performance (EP) data stored in a database, wherein the EP data indicates a particular requirement of a health care facility environment standard, and wherein each inspection point indicates a requirement of the EP data; generating, assigning and storing in a database a risk assessment score to each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection; recording results of inspections of each inspection point, wherein each result indicates whether the inspection point passes or fails a related requirement of the inspection point; generating a work order and notification when a result indicates an inspection point fails and sending the work order to a, wherein the work order and notification relate to the failed inspection point; determining a severity level of risk and an appropriate action to take based on the risk assessment scores of failed inspection points; ensuring the completion of work orders relating to the EP data by monitoring, tracking and receiving notification regarding generated work orders until all work orders related to the EP data are completed; and reinitiating inspections for the EP data when all work orders related to the EP data are completed as indicated.
Independent claim 8 recites generating inspection notifications for a plurality of inspection points of element of performance (EP) data stored in a database, wherein the EP data indicates a particular requirement of a health care facility environment standard, and wherein each inspection point indicates a requirement of the EP data; generating, assigning and storing in a database a risk assessment score to each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection; recording results of inspections of each inspection point, wherein each result indicates whether the inspection point passes or fails a related requirement of the inspection point; determining whether a failed inspection point result relates to a risk assessment item, wherein the risk assessment item is an inspection point that requires risk analysis; determining a severity level of risk and an appropriate action to take based on the risk assessment scores of failed inspection points; generating a work order and notification when a result indicates an inspection point fails and sending the work order to a, wherein the work order and notification relate to the failed inspection point; ensuring the completion of work orders relating to the EP data by monitoring, tracking and receiving notification regarding generated work orders until all work orders related to the EP data are completed; determining whether failed inspection points of the EP data indicate an Interim Life Safety Measure (ILSM) should be issued and issuing an ILSM if required; and reinitiating inspections for the EP data when all work orders related to the EP data are completed as indicated.
Independent claim 13 recites functions to generating inspection notifications for a plurality of inspection points of element of performance (EP) data stored in a database, wherein the EP data indicates a particular requirement of a health care facility environment standard, and wherein each inspection point indicates a requirement of the EP data; generating, assigning and storing in a database a risk assessment score to each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection; recording results of inspections of each inspection point, wherein each result indicates whether the inspection point passes or fails a related requirement of the inspection point; generating a work order and notification when a result indicates an inspection point fails and sends the work order to a work order system, wherein the work order and notification relate to the failed inspection point; determining a severity level of risk and an appropriate action to take based on the risk assessment scores of failed inspection points; ensuring the completion of work orders relating to the EP data by monitoring, tracking and receiving notifications regarding generated work orders until all work orders related to the EP data are completed; and reinitiating inspections for the EP data when all work orders related to the EP data are completed as indicated via the work order system.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, by assuring ongoing health care facility compliance, which as reflected in the specification, “affords hospitals the ability to assure ongoing compliance and reduce cost by using a central repository and tracking solution that helps improve healthcare physical environment quality of service and provides for successful compliance outcomes” (see: specification paragraph 10). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they “provide a system that affords hospitals the ability to assure ongoing compliance and reduce cost by migrating from their current existing costly manual inspections to using a central repository and tracking solution that helps improve healthcare physical environment quality of service and provides for successful compliance outcomes. Thus, embodiments of the present invention schedule regulatory compliance activities around regulatory mandated timelines. Embodiments also provide warnings and alarms when deadlines approach, give emergency notification to users when deadlines have not been met, and provide ongoing, comprehensive regulatory compliance reports to assist in the management of these programs. As a result, hospitals can begin a survey knowing required compliance activities have been completed on time and documented correctly, thus dramatically reducing the probability of being cited overall” (see: specification paragraph 20). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “work order system” and “via the work order system” (claims 1 and 8), “binder” (claim 7 and 12), and “non-transitory computer readable medium” (claim 13) are additional elements that are recited at a high level of generality (e.g., the “work order system” is configured to be sent work orders and indicate that work orders are completed through no more than a statement such is done “via” said work order system) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “binder” language is incidental the inspection report which is filed in it; similarly, the “non-transitory computer readable medium” is incidental to the computer implemented method embodied thereon). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “wherein the notification is sent by email to report a completed work order” (claim 21-23), which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g).
The combination of these additional elements is no more than mere instructions to apply the exception using generic components tangential to the claims and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Paragraph 12, where “…In addition, the method can include finalizing an inspection report for the EP data and auto filing the inspection report in a binder related to the EP data.”
Paragraph 13, where “A computer program embodied on a computer readable medium for assuring ongoing health care facility compliance is disclosed in a further embodiment of the present invention…”
Paragraph 14, where “…The computer program can include instructions that finalize an inspection report for the EP data and file the inspection report in a binder related to the EP data.”
Paragraph 22, where “Set up includes integrating the compliance system 100 with a facility's work order system 102, other facility/third party systems 103, providing elements of performance (EP) 104 and associated risk assessment scores based on the mandated frequencies and risk levels, providing the hospital's on-going inspection frequencies 106, and setting up an inbox 108 for documents emailed to the compliance system 100…”
Paragraph 23, where “In addition, if an inspection result requires a work order to be created, the compliance system 100 communicates with the work order system 102 to file a work order into the work order system 102 and then tracks the work order until it is completed. For actions performed by vendors outside the system, the vendors can email their report to the system and the report can be attached to a particular EP after going through inspection points related to acceptance of report in the system.”
Paragraph 24-25, where “[0024] Embodiments of the present invention can be realized using an enterprise mobility system, wherein users utilize mobile assets, such as tablets and smart phones, to interact with the data a programs provided via the embodiments of the present invention. In general, the enterprise mobility nature of the embodiments of the present invention allow for increased productivity and decreased expenses for the facility. [0025] In addition, embodiments of the present invention can be realized via Internet-based computing delivered to the facility's computers and devices through the Internet, often referred to as cloud based computing. This allows embodiments to be accessed and shared as virtual resources in a secure and scalable manner, which farther supports enterprise mobility as described above. In some aspects, embodiments of the present invention can be accessed via the Internet, instead of a local hard drive. In these aspects, embodiments are delivered and utilized via the Internet. In this manner, the related infrastructure of the compliance system 100 can be maintained by a provider, instead of the health facility itself.”
Paragraph 36, where “In operation 314, the inspection reports are finalized and filed into the correct binder…”
Paragraph 37, where “In one embodiment, the compliance system has a plurality of binders. When documents are attached to the compliance system, the document is automatically filed into the appropriate binder. Hems emailed to the system are sent to the inbox, as indicated in FIG.1. From this inbox, email attachments can be attached to a particular EP. Each EP has its own document requirements indicating what the document needs to include in order to satisfy that EP…”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-7, 9-12, and 14-24 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) further detail the abstract idea and fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
Applicant’s arguments from the response filed on 08/15/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejection should be withdrawn because the “Claims 13-20 stand rejected under 35 U.S.C 112 as being indefinite. Applicant claims the method that is embodied on the non-transitory computer readable medium. The claims have been amended to obviate the rejections. As such, Applicant respectfully requests reconsideration and withdrawal of the rejections.”
The previous rejection has been overcome as the claims in question are now clearly drawn to a method; however, it is unclear as to how the method including the actively claimed method steps can be “embodied on” the non-transitory computer readable medium as steps are performed actions. For example, how can actively generating a work order, as a performed step, be “embodied on” a non-transitory computer readable medium? In the 5/13/2022 Advisory Action the Examiner stated that the amendments would overcome the rejection, which is technically correct as the current rejection is for alternate reasons, but the Examiner would like to apologize for not have realized at that time that the amendments would raise the current issue.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejection should be withdrawn because the “The step of ensuring completion of an issued work order relating to the EP data, by monitoring, tracking and receiving notifications regarding generated work orders until all work orders related to the EP data are completed, is in clear furtherance of achieving the goals of the claimed method and application (ensuring a safe environment) and a clear practical application of the claimed method that goes beyond mere instructions to apply the alleged judicial exception using generic computer components. Here any alleged abstract idea is practically applied in a real-world setting (the facility) when in response to the issued notification of a work order, the work order is then completed to remedy the impacted EP caused by the failed inspection point. The completion of the work order at the facility to remedy the impacted EP is a practical implementation that requires an action be taken in a real-world setting to ensure the health and safety of individuals at the facility and address the failed inspection point. Thus, Applicant submits that any alleged abstract idea is integrated into a practical application by independent claim 1 and the claims that depend therefrom. Independent claims 8 and 13 are similarly amended.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
That the invention is implemented in a “real-world” setting does not prevent it from being abstract, and in fact, general linking to a technological environment is utilized in the rejection to illustrate this position. The amended features which achieve the goals of the invention are argued as being “completed to remedy the impacted EP caused by the failed inspection point”, but actual completion of a work order is not an actively claimed step/function of the invention, and instead it is claimed that “ensuring the completion of work orders” is achieved by “monitoring, tracking, and receiving notifications”. Even if active completion of a work order was claimed such would probably be considered extra-solution activity regarding post-solution activity depending on how it was claimed. Further, the goal of invention is argued as “ensuring a safe environment”, which is an abstract goal for which the claimed solution is also abstract except for the minimal recitation of additional elements which are generic and merely applied. This position is supported by the specification which states that assuring ongoing health care facility compliance, as claimed, “affords hospitals the ability to assure ongoing compliance and reduce cost by using a central repository and tracking solution that helps improve healthcare physical environment quality of service and provides for successful compliance outcomes” (specification paragraph 10). The present claims cover certain methods of organizing human activity because they “provide a system that affords hospitals the ability to assure ongoing compliance and reduce cost by migrating from their current existing costly manual inspections to using a central repository and tracking solution that helps improve healthcare physical environment quality of service and provides for successful compliance outcomes. Thus, embodiments of the present invention schedule regulatory compliance activities around regulatory mandated timelines. Embodiments also provide warnings and alarms when deadlines approach, give emergency notification to users when deadlines have not been met, and provide ongoing, comprehensive regulatory compliance reports to assist in the management of these programs. As a result, hospitals can begin a survey knowing required compliance activities have been completed on time and documented correctly, thus dramatically reducing the probability of being cited overall” (specification paragraph 20).

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 101 rejection should be withdrawn because the “the claimed method transforms a failed inspection point at a real physical location in the facility that impacted the EP, into a completed or addressed issue when the work order is completed. Once the work order is completed, the issue that caused the failed inspection has been physically transformed at the facility, to ensure the health and safety of the individuals at the facility. Therefore, the claimed method transforms physical articles or states at the facility into a different state.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
Generating notifications, scores, work orders, and the like are abstract concepts that do not transform data or articles as argued. MPEP 2106.05(c) provides for a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing. Note that transformation of an article means that the “article”, which is a physical object or substance, has changed to a different state or thing.  A new or different function or use can be evidence that an article has been transformed.  Purely abstract processes that are “changed” are not considered an eligible transformation. For data, mere manipulation of data is not a transformation. The claimed limitations argued do not include additional elements to be considered significantly more and manipulate data, which is not considered a transformation of data commiserate with MPEP 2106.05(c).
	Further, the “the claimed method transforms physical articles or states at the facility into a different state” is not actively claimed, and it cannot be identified in the claims what, in any sense, the physical transformation is acting upon or what the results of the transformation are. To be clear, actual completion of a work order is not an actively claimed step/function of the invention, and instead it is claimed that “ensuring the completion of work orders” is achieved by “monitoring, tracking, and receiving notifications”. Even if active completion of a work order was claimed such would probably be considered extra-solution activity regarding post-solution activity depending on how it was claimed, and certainly will not conform to what MPEP 2106.05(c) indicates qualifies as a transformation. 

In the remarks, Applicant argues in substance that (4) the 35 U.S.C. 101 rejection should be withdrawn because the “Claim 21 further defines the notification as being sent by email to update the status of a generated work order to complete. The application would not make the distinction between monitoring and tracking the status of work orders internally and receiving notifications by email of the updated status of a work order, if it was not intended to be done in a technological (computer) environment. Therefore, the claimed method is directed to providing a technological solution (ensuring safety at a health care facility by the combination of the steps as claimed) to a technological problem (analyzing vast amounts of data and complex regulations regarding ensuring safe health care facilities and providing quick analysis of problems and providing solutions such as automatic monitoring and tracking to ensure completed work orders), which humans cannot accomplish. Thus claim 21 is not directed to a method of organizing human activity. For at least similar reasons, claims 22-23 are also directed to patent eligible subject matter.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. Though “analyzing vast amounts of data and complex regulations”, “providing quick analysis”, and “providing solutions such as automatic monitoring and tracking” must be performed in a technological environment, it is not the case that the claims amount to anything other than generic technology being applied or a generic linking to a technological environment, and there is no indication of a technical problem, or more importantly, a claimed technical solution to that problem present in the claims. Firstly, the claims are not directed to processing and analyzing a “vast amounts of data”, and instead are directed to, for example, “a plurality of inspection points of an element of performance (EP) data stored in a database” and “work orders”, which under broadest reasonable interpretation are simply any pluralism of those elements.
Further, the rejection does not deny that technology is present in the claims. For example, the “work order system” is configured to be sent work orders and indicate that work orders are completed through no more than a statement such is done “via” said work order system. This, however, is not a claiming that integrates the indicated abstract idea(s) into a practical application and instead illustrates that the additional elements amount to no more than mere instruction to apply the exception using generic computer components. Hence, it is unclear from the arguments as to what “technological solution” is being argued as a practical application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626